Citation Nr: 1535326	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  96-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety disorder with depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder with depression.

3.  Entitlement to service connection for coronary artery disease with myocardial infarction.

4.  Entitlement to service connection for nocturia.

5.  Entitlement to service connection for tendonitis of the right arm.

6.  Entitlement to service connection for restless leg syndrome, to include as due to a right knee disability.

7.  Entitlement to service connection for obstructive sleep apnea, to include as due to depression.

8.  Entitlement to an evaluation in excess of 20 percent disabling, for the period beginning February 21, 1995, to prior to September 13, 2008, and in excess of 40 percent, thereafter, for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 1995, the RO granted an increased rating of 20 percent for the lumbar spine disability, effective February 21, 1995.  The Veteran appealed this decision to the Board, which remanded it multiple times from May 2003 to March 2008.  In March 2009, the RO granted an increased rating of 40 percent for the lumbar spine disability, effective from September 13, 2008.

In February 2002 and January 2008, the Veteran testified before a Veterans Law Judge (VLJ) at hearings on appeal.  Transcripts of both hearings are of record.  The VLJs who conducted these hearings are no longer employed with the Board.  In January 2011, the Veteran declined the opportunity for another hearing and requested consideration of his case on the record.  38 C.F.R. § 20.717.

In a September 2009 decision, the Board denied entitlement to an increased rating in excess of 20 percent, effective from February 21, 1995, to September 13, 2008, and 40 percent, effective September 13, 2008, for the lumbar spine disability.  The Veteran appealed the Board's September 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court) and, pursuant to a Joint Motion for Remand, the September 2009 Board decision was vacated and the case returned to the Board for further action.

In an August 2011 decision, the Board denied entitlement to an increased rating in excess of 20 percent, effective from February 21, 1995, to September 13, 2008, and 40 percent, effective from September 13, 2008, for the lumbar spine disability.  The Veteran appealed the Board's September 2009 decision to the Court and, pursuant to a Joint Motion for Remand, the August 2011 Board decision as it pertained to the lumbar spine was vacated and the case returned to the Board for action consistent with the terms of the Joint Remand.

Thereafter, the Board remanded the claim of entitlement to higher evaluation for a lumbar spine disability and TDIU in January 2013.

In an August 2013 rating decision, the RO assigned separate 10 percent ratings for right and left lower extremity radiculopathy, effective November 26, 2009; and basic eligibility to Dependents' Educational Assistance, effective January 27, 2011.

The Veteran did not file any document with VA expressing disagreement with the August 2013 decision.  The radiculopathy is a manifestation of the Veteran's service-connected lumbosacral strain.  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4.71a, Note (1) (2014).  However, in a statement dated in September 2013, the Veteran indicated that he was satisfied with the grant of peripheral neuropathy.  Thus, the issue of entitlement to a higher evaluation for the Veteran's right and left radiculopathy is no longer on appeal before the Board.

In the August 2013 rating decision, the RO also granted entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU), effective January 27, 2011.  As the Veteran reported in his application for TDIU that his last full time employment ended on January 26, 2011, the Board finds consideration of a TDIU for the period prior to January 27, 2011, is not warranted.

In February 2014 the RO denied reopening a claim for service connection for anxiety disorder with depression and denied entitlement to service connection for coronary artery disease with myocardial infarction; nocturia; tendonitis of the right arm; restless legs syndrome; and obstructive sleep apnea.  The Veteran perfected an appeal of these issues. 

Additional VA treatment records were received subsequent to the November 2013 Supplemental Statement of the Case regarding the Veteran's claim for a higher evaluation for a lumbar spine disability.  However, these records are not relevant to the Veteran's claim for a higher evaluation for a lumbar spine disability and, therefore, the Board may proceed with adjudication.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for coronary artery disease with myocardial infarction; entitlement to service connection for restless leg syndrome; and entitlement to service connection for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An August 2011 Board decision denied the appellant's application to reopen a claim of entitlement to service connection for anxiety disorder with depression. 

2. Evidence associated with the claims file after the final denial in August 2011 is not cumulative or redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.

3.  Affording the Veteran the benefit of the doubt, depression was incurred in service.

4.  The preponderance of the evidence is against a finding that the Veteran's nocturia is related to active service.

5.  The preponderance of the evidence is against a finding that the Veteran's tendonitis of the right arm is related to active service.

6.  Prior to September 13, 2008, the Veteran's lumbar spine disability did not manifest severe symptoms with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space; severe limitation of motion; or forward flexion limited to 30 degrees or less. 

7.  At no point during the period on appeal did the Veteran's lumbar spine disability manifest ankylosis or intervertebral disc syndrome requiring physician prescribed bed rest. 


CONCLUSIONS OF LAW

1.  The August 2011 Board decision is final. 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the August 2011 Board decision is new and material and the claim of entitlement to service connection for anxiety disorder with depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Depression was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).

4.  Nocturia was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).

5.  Tendonitis of the right arm was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).

6.  The criteria for an evaluation in excess of 20 percent for a service-connected lumbar spine disability, effective from February 21, 1995, to September 13, 2008, and in excess of 40 percent, effective from September 13, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.71a, Diagnostic Codes 5237, 5243 (2014), and Diagnostic Codes 5285, 5289, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, with regard to the Veteran's claim for a higher evaluation for a lumbar spine disability, the duty to notify was satisfied by way of letters sent to the Veteran in August 2003, May 2008, and September 2009.  Thereafter, the claim was readjudicated, most recently in a Supplemental Statement of the Case dated in November 2013.

With regard to the Veteran's claims of entitlement to service connection for nocturia and tendonitis of the right arm, the duty to notify was satisfied by a letter sent to the Veteran in September 2013, prior to the initial decision regarding these issues.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, private treatment records have been associated with the claims file, and the Veteran was afforded VA medical examinations with regard to his claim for a higher rating for his lumbar spine disability.

The Veteran was not afforded a VA medical examination with regard to his claims of entitlement to service connection for nocturia, tendonitis of the right arm, and obstructive sleep apnea.   In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as discussed below, the service treatment records do not reveal any complaint, diagnosis, or treatment for nocturia or tendonitis of the right arm and there is no indication in the claims file that these conditions may be related to the Veteran's active service other than the Veteran's initial claim stating "I am requesting that the following be considered as a service connected disability . . ."  As such, the Board finds it unnecessary to afford the Veteran an examination regarding these issues.

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

In an August 2011 Board decision the Veteran's application to reopen a claim of entitlement to service connection for anxiety disorder with depression, was denied.  This decision indicates that the basis for the denial was that the evidence received since the prior final denial in June 2002 was not new and material.  The evidence continued to demonstrate diagnoses of dysthymia, major depression, and anxiety with depression.  In addition, the Board reported that the contention that the Veteran had depression since his military service in 1991 was previously considered.  The Board found that the Veteran had separately filed a claim for posttraumatic stress disorder and had not appealed that decision. 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, private treatment records, VA treatment records, military personnel records, and lay statements.

The Board decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Treatment notes dated in March 2008, October 2008 and July 2010, discuss the Veteran's stressors in service.  However, in a statement dated in August 2011 the Veteran provided additional details of the Veteran's stressors in service as well as symptoms of his disability.  In August 2011 the Veteran indicated that although he initially appealed for anxiety and depression he realized that he wanted service connection to be considered for PTSD.  In addition, although a VA provider noted that the Veteran's mood disorder was due to the Veteran's general medical condition in March 2010, a VA provider in a May 2013 VA treatment noted that the Veteran had major depression due to medical condition.

The Board finds that this evidence is both new and material.  The August 2011 statement and May 2013 treatment note were not of record at the time of the prior denial.  The evidence is material in that it provides additional information regarding the Veteran's in service stressors and additional information regarding his symptoms.  In light of the above, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is both new and material and, therefore, the request to reopen the previously denied claim of entitlement to service connection for anxiety with depression, is granted.  38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  

A Report of Medical History, completed in August 1991, upon separation from service, reveals that the Veteran reported nervous trouble of any sort.  He stated that this was due to his separation from service to civilian life and the associated adjustment.

Post service treatment records reveal that in July 1994 the Veteran reported anxiety since 1991.  The Veteran was reported to be taking Prozac in May 1996 and a January 2010 treatment record reveals a notation that the Veteran has been taking Prozac since 1991.  In March 2010 the Veteran was diagnosed with mood disorder due to general medical conditions with PTSD.  In May 2013 the Veteran was diagnosed with major depressive disorder due to medical condition.  In another VA treatment note dated in May 2013 the Veteran was noted to have a long history of depression since 1991 and the Veteran reported that he had been receiving mental health services since 1996.

Affording the Veteran the benefit of the doubt, service connection for depression is warranted.  A Report of Medical History completed at separation from service revealed a complaint of nervous trouble.  Subsequently, the Veteran was treated for an acquired psychiatric disorder starting no later than May 1996, less than 5 years after separation from service.  There is evidence that the Veteran has had depression since 1991.  As such, affording the Veteran the benefit of the doubt, the Veteran's depression was incurred in service and service connection is granted.

B.  Nocturia

The Veteran seeks entitlement to service connection for nocturia.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for nocturia.  The Veteran did not identify nocturia or any urological condition on the Report of Medical History at separation from service completed in August 1991.

Post service treatment records reveal a notation of nocturia, including in a treatment note dated in October 2010.  However, in May 2012 a VA general medical examination noted that the Veteran did not have a genitourinary condition.

Entitlement to service connection for nocturia is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any urological condition, including nocturia.  Although post service treatment records reveal a report of nocturia, there is no indication in the claims file that this may be related to the Veteran's active service or to the Veteran's service connected disabilities.  Thus, the preponderance of the evidence is against a finding that the Veteran has a nocturia disability due to active service and the claim is denied.

C.  Tendonitis of the Right Arm

The Veteran seeks entitlement to service connection for tendonitis of the right arm.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for any right arm tendonitis.

Post service treatment records reveal the Veteran was noted to have intermittent chronic tendonitis of the right shoulder in April 1996.  The post service treatment records show tendonitis on the problem list.  However, in May 2012 a VA general medical examination did not identify a musculoskeletal condition of the right arm.

Service connection for tendonitis of the right arm is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any right arm tendonitis.  Although post service treatment records reveal a problem of tendonitis and the Veteran was found to have chronic tendonitis of the right shoulder in April 1996, there is no indication that this disability may be related to the Veteran's active service.  Thus, the preponderance of the evidence is against a finding that the Veteran has tendonitis due to active service and the claim is denied.  

IV.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks an evaluation in excess of 20 percent disabling, for the period beginning February 21, 1995, to prior to September 13, 2008, and in excess of 40 percent, thereafter, for a lumbar spine disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The regulations for rating disabilities of the spine were twice revised, effective September 23, 2002; and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The RO has notified the Veteran of all applicable regulatory changes.  

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating for mild symptoms; a 20 percent rating for moderate symptoms with recurring attacks; and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  There was no higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V (2014). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply.  

In January 1994 the Veteran was noted to be diagnosed with degenerative joint disease of the lumbar spine.  X-ray in January 1994 revealed minor degenerative changes involving the lumbar spine as well as osteoporosis.

In July 1994 the Veteran complained of lower extremity paresthesias since the Persian Gulf.

X-ray in September 1994 revealed very minimal degenerative changes involving the lumbar spine.  

In October 1995 the Veteran reported three to four year history of intermittent numbness in the legs.  The impression was chronic leg paresthesias.

In October 1995 the Veteran's spouse reported that the Veteran had leg cramps, muscle and joint pain, and coldness of the feet.  He frequently had to shake and jerk his legs to avoid the sensation.

The Veteran was afforded a VA medical examination in January 1996.  The Veteran reported continued pain in the lower back.  He had more pain on prolonged standing, prolonged walking, or prolonged sitting.  He had more pain on stooping or bending forward.  He was on Relafen and used Tylenol Extra Strength as needed.  He used a back brace on a daily basis as prescribed by a physician.  

Examination revealed forward flexion limited to 80 degrees, extension backwards was limited to 15 degrees, right lateral flexion was limited to 30 degrees, left lateral flexion was limited to 20 degrees, rotation to the right was limited to 15 degrees, and rotation to the left was limited to 20 degrees.  There were no fixed deformities, no posture abnormalities, and there was minimal pain on motion.  There was mild paravertebral muscle spasm.  

Nerve examination revealed deep tendon reflexes to be prompt and equal bilaterally.  Cranial nerves were intact.  There were no pathological reflexes.

X-rays were reported to reveal mild rotatory levoscoliosis involving the lumbar spine.  

The Veteran was diagnosed with chronic lumbosacral strain with limitation of motion in the lumbar spine and mild rotary scoliosis involving the lumbar spine.

In April 1996 the Veteran was noted to have tenderness over the lumbosacral junction, particularly over the posterior iliac crest bilaterally.  There was no neurological involvement.  X-rays of the lumbosacral spine showed some narrowing of the L5-S1 interspace, questionable narrowing of the sciatic joints bilaterally, although they were not sacroiliac films.  

Computed tomography (CT) of the spine in January 1997 revealed lamina of L4 bilaterally reveal approximately 4 by 6 millimeter rounded compact bony densities that may represent small osteomas.  A nitis indicative of osteoid osteoma was not identified.  The Veteran was found to have hypertrophic and osteoarthritic changes of the facet joints.  There was no herniation of the nucleus pulposis or spinal stenosis or significant neural foramenae narrowing at any level.

The Veteran was afforded a VA medical examination in July 1999.  The Veteran reported that as long as he takes his medication the pain was not that bad.  The pain came and went at least once a week and was associated with morning stiffness for at least two hours daily.  He did stretching exercises and walks that made it better.  He stated that the pain was basically radiating to the left buttock and left leg and was associated with prolonged walking and standing, with bending and with changes in the weather such as high humidity or cold.  He stated that with prolonged sitting the stiffness gets worse and he has to do some stretching to relieve it.  He called in sick at least once a month due to back pain.  He used a brace at work but did not use it daily.  He had been treated with Darvocet, Piroxicam and multivitamins and all helped.  But if he does not take it he will have flare-ups at least once a week.  He denied emergency room visits for the pain.  His back condition was worse with heavy weight lifting.  He could not run or do any heavy exercise because of the lumbar pain and knee pain.

Lumbar examination revealed flexion of 70 degrees with tenderness to palpation of the lumbar area.  There was no obvious scoliosis seen.  Backward extension of 20 degrees with pain elicited on the lumbar area.  Lateral flexion of 30 degrees with pain.  Rotation of 30 degrees with pain.  There was tenderness to deep palpation on the lumbar area in general.  Straight leg raise was negative with no pain elicited on the lumbar area. 

Reflexes were 2/4 to patellae and Achilles.  Strength of the right leg was 4+/5 and left leg was 5/5.  Sensory was preserved with no deficits noted. 

In April 2001 the Veteran reported severe back pain and that he had been sleeping on the floor in an attempt to relieve the discomfort.  The pain was radiating to his shoulders and right arm felt numbness and tingling.

In November 2001 the Veteran's range of motion of the lumbar spine was within normal limits.  Flexibility was decreased hamstring length bilaterally.  Sensation was normal to light touch.  Palpation revealed pain to left glut region.  Heel walking was normal.  Toe walking with difficutly due to right ACL insufficiency according to the Veteran.  

In February 2002 the Veteran was given an injection in the back.

The Veteran testified at a February 2002 Board hearing that he was in a lot of pain and had very limited movement in his back.  His wife further testified that his back disability affected their intimate relations, his relationship with the children, and the household activities.  

Magnetic resonance imaging (MRI) of the lumbar spine in March 2002 revealed degenerative changes without significant bulges or herniations.

In March 2002 the Veteran complained of low back pain with left leg radiculopathy.  The Veteran worked as a registered nurse.  The Veteran ambulated with a nonantalgic gait.  He had some pain with straight leg raise on the left.  His deep tendon reflexes were 2+ bilaterally.  His sensory examination showed some subjective decreased sensation on the lateral aspect of the left leg.  He had a negative straight leg raise.  Muscle strength was 5/5.  The assessment was chronic low back pain with some L5-S1 radiculopathy.

The Veteran was afforded a VA medical examination in October 2002.  The Veteran reported persistent pain in the lower back of 5 out of 10.  The pain radiated to his left buttock and down the posterior aspect of his left thigh to the back of his knee.  On rare occasions the pain radiates to his heel.  He noted stiffness of the back, some weakness and easy fatigability.  He stated that he does not have incoordination.  He took Darvocet and Piroxicam to control the back pain.  His back pain is relieved with rest and increased by increased activity.  He stated that he had flares of back pain.  He did not use a back brace or crutches.  He had never had surgery on his back.  He was a registered nurse and occasionally needed help from colleagues to lift, turn or position patients.  

The Veteran walked with a normal gait and sat and stood with normal posture without list.  He did not limp.  There was no deformity of the back.  The paravertebral muscles were of normal bulk and tone and were without spasm.  There was moderate tenderness in the gluteus maximus muscle at its most central origin at the level of the middle of the sacrura.  The sciatic notch was not tender.  Range of motion of the back was from 18 degrees extension to 60 degrees flexion with 16 degrees lateral bend to the left and to the right and 16 degrees rotation to the left and to the right.  He recovered from the flexed position without difficulty.  He reported that he cannot flex beyond 60 degrees because of lower back pain but the examiner observed no visible manifestations of pain.  Straight leg raising tests were negative to 80 degrees bilaterally.  Both patellar reflexes were 2+ and both Achilles reflexes were 2+.  He walked well on his heels and on his toes.  The circumference of both calves was 41 centimeters.  Circumference of the left thigh was 10 centimeters proximal to the patella is 42.5 centimeters.  Circumference of the right thigh 10 centimeters proximal to the patella is 43 centimeters.  There was no atrophy of the gluteal muscles. 

Radiograms of the lumbosacral spine showed five normally formed vertebral bodies.  The intervertebral discs were of normal height.  There was irregularity and sclerosis of the left L5/S1 facet joint with narrowing of the joint space.  The sacroiliac joint appeared normal.  MRI of the lumbar space in March 2002 showed mild desiccation of the intervertebral discs without significant bulges or herniations.  There were several vertebral body hemangiomata.  There were some degenerative changes in the facet joints.  The spinal canal contents were preserved.

The Veteran was diagnosed with lumbosacral strain, chronic, with characteristic pain on motion, moderate limitation of forward bending in the standing position and radiographic changes of osteoarthritis of the left L5/S1 facet joints but without muscle spasm on forward bending or loss of lateral spine motion.  The examiner stated that the low back disability involved only the joint structures and there was no evidence of involvement of muscles or nerves.  

The Veteran was afforded a VA medical examination in March 2003.  He reported that he has persistent pain in his lower back at 5 out of 10 level of intensity. The pain radiated to his left buttock and down the posterior aspect of his 1eft thigh to the back of his knee.  On rare occasions the pain radiated to his heel.  He noted stiffness of his back, some weakness and easy fatigability.  He stated that he did not have incoordination.  He took Darvocet and piroxicam to control his back pain.  He had no side effects.  His back pain was relieved with rest and increased by increased activity.  He stated that he does not have flares of back pain.  He did not use a back brace or a cane or crutches.  He had never had surgery on his back.  He was a registered nurse and occasionally needed help from his colleagues to lift, turn or position patients.

The Veteran had a normal gait and sat and stood with normal posture without list.  He did not limp.  There was no deformity of the back.  The paravertebral muscles were of normal bulk and tone and were without spasm.  There was moderate tenderness in the gluteus maximus muscle at its most central origin at the level of the middle of the sacrum.  The sciatic notch was not tender.  Range of motion of the back was from 18 degrees extension to 85 degrees flexion with 16 degrees lateral bend to the left and to the right and 16 degrees rotation to the left and to the right.  He recovered from flexion from 85 to 60 degrees with apparent weakness and must use his hands for assistance for this segment of recovery.  There was apparent pain on motion during this limited arc of motion but not throughout the remainder of the range of motion.  Straight leg raising tests were negative.  The patellar and Achilles reflexes were physiological and symmetrical.  He walked well on his heels and on his toes.  Cicumference of both calves was 41 cm.  There was no atrophy of the gluteal muscles.

Radiograms of the lumbosacral spine showed 5 normally formed vertebral bodies.  The intervertebral discs were of normal height.  There was irregularity and sclerosis of the left L5/Sl facet joint with narrowing of the joint space.  The sacroiliac joints appeared normal.  MRI of the lumbar spine in March 2002 showed mild desiccation of the intervertebral discs without significant bulges or herniations.  There were several vertebral body hemangiomata.  There were some degenerative changes in the facet joints.  The spinal canal contents were preserved.  The Veteran was diagnosed with lumbosacral strain, chronic, with characteristic pain, on motion, moderate limitation of forward bending in the standing position and radiographic changes of osteoarthritis of the left L5/Sl facet joint but without muscle spasm on forward bending or loss of lateral spine motion.  There was apparent weakness of recovery from maximum spine flexion from 85 degrees to 60 degrees.  The weakness in this range was accompanied by apparent mild pain.  Weakness of motion in this segment of the range of motion would limit the ability of a nurse to turn, lift or position a patient in a hospital bed.  There was no evidence of excess fatigability, incoordination, swelling, deformity or atrophy caused by the service-connected lumbosacral strain.  There was apparent pain on palpation of the origin of the left gluteus maximus at the middle of the sacrum.  The Veteran's complaint of pain radiating to his left buttock and down the posterior aspect of his left thigh is supported by the radiological finding of arthropathy of the left L5/S1 facet joint.  The examiner noted that the facet syndrome characteristically causes mechanical lower back pain that radiates down the posterior aspect of the thigh to the knee. 

The Veteran was afforded a VA medical examination in July 2005.  The Veteran experienced chronic, severe low back pain.  The back pain was described as a dull ache.  The pain radiated to the posterior aspect of the left lower limb.  Flare-ups occurred several times each week for no apparent reason.  The Veteran did not use a cane or crutches.  He did not wear a back support.  His gait was unsteady.  He had difficulty sleeping.  He had no bladder or bowel problems.  Driving caused back pain.  He had been receiving a course of physical therapy, without getting any relief' of his back pain. 

Physical examination revealed the Veteran to be well-developed, well-nourished, and in no apparent distress.  Examination of the lumbosacral spine revealed that the lumbar lordotic curve was well-preserved.  There was percussion pain in all areas of the lumbar spine.  Range of motion tests were performed.  Forward flexion was 0 to 50 degrees, extension was 0 to 15 degrees, lateral flexion was 0 to 20 degrees bilaterally, and lateral rotation was 0 to 20 degrees bilaterally.  Repetitive motion caused an increase in pain without evidence of weakness or fatigue.  The knee jerk was graded 2+ bilaterally, and the ankle jerk was graded 2+ bilaterally.  Dermatome evaluation of both lower extremities revealed no sensory deficits.  The Veteran was able to walk on his toes and heels without difficulty. 

X-rays of the lumbosacral spine were made in July 2005.  The intervertebral disc spaces were well-maintained.  There was no evidence of osteophyte lipping.  The facet joints were all well maintained except for minor sclerotic changes noted at the L5-Sl level.  The lordotic curve was wel1-preserved. 

The Veteran was diagnosed with chronic lumbosacral strain.  The examiner reported that the Veteran's chronic lumbosacral strain involved his lumbar paraspinal muscles.  He had no neurological deficits.  The lumbosacral strain caused chronic back pain.  There was no evidence of increased weakness or fatigue with repetitive motion.  The examiner opined that the Veteran should be able to perform sedentary work.  There was no visible muscle atrophy.  No skin changes were noted.  There were no other discernable medical or other problems related to the Veteran's service-connected lumbosacral strain. 

The Veteran was afforded a VA medical examination in June 2007.  The Veteran was diagnosed with chronic lower back strain.  The Veteran had no history of surgery.  He complained of pain across the lower back radiating to the left buttock down to the posterior lower leg.  He took tramadol daily with relief.  Sometimes, he also took Darvocet for minor pains.  He took piroxicam once daily.  He denied any side effects from these medications.  He stated that the pain is usually aggravated when he has more physical activity during the day or sometimes with lifting and he would have pain ranging from 4-10 out of 10.  The disability was also aggravated by cold weather.  It was relieved with rest and with medication.  He did not use any back brace.  He did not exercise.  He stated that he does a lot of walking at work with pain.  He denied any bladder and bowel dysfunction.  He had no lost days from incapacitation in the prior 12 months.  The lower back condition sometimes affected his job and his usual daily activities. 

The Veteran was well developed, well nourished, conscious, coherent, and: nonantalgic.  Posture was erect without any list.  He walked with a regular pace without any cane.  Forward flexion was 0 to 70 degrees without limitation of motion during repetitive use due to pain, fatigue, weakness or lack of endurance.  Left lateral flexion was 0 to 30 degrees, right lateral flexion was 0 to 30 degrees, right lateral rotation was 0 to 30 degrees, left lateral rotation was 0 to 30 degrees, and extension was 0 to 30 degrees without evidence of loss of motion during repetitive use due to pain, fatigue, weakness or lack of endurance.  Motor examination revealed lower extremity strength was 5/5.  There was no evidence of muscle atrophy or weakness.  Midcalves were equal and symmetrical.  Sensory examination by monofilament revealed no sensory deficits in the right lower extremity.  Left lower extremity had a slight decrease in sensation at the distal posterior lower leg.  Vibration and position sense was intact.  Deep tendon reflexes were within physiological limits.  Lasegue sign, Babinski, and Romberg were negative. 

MRI of the lumbar spine in June 2007 revealed annular tear with a left foraminal disc protrusion L4-5 impinging on the L4 ganglion.  X-ray of the lumbar spine in June 2007 revealed mild facet arthritis, small osteophyte, L4 and mild degenerative, narrowing of L5-S1 disc.  

The Veteran was diagnosed with degenerative disc disease of the lumbar spine with radiculopathy left lower extremity.

At a hearing before a Veterans Law Judge in January 2008 the Veteran reported that he had pain all day.  He could not finish his job duties without having pain.  The Veteran reported that he was a registered nurse and that he did a lot of patient lifting.  The Veteran stated that he used a back brace for a time but that he did not see a difference.  He stated that he started his duty with a level two pain but finished with a level seven or eight.  He could not work in the yard.  The Veteran reported numbness and tingling in the back that even goes to the lower legs.  He could not be in the same position for a long period of time.  His back will tighten and spasm if he is in the same position for a long period of time.  

In April 2008 the Veteran reported a pain level of 5 out of 10.  Straight leg raise was negative bilaterally.  Sensation was intact.  Flexion was to 80 degrees.  Extension and lateral bendings were to 10 degrees.  There was tenderness in the lower lumbar region.  X-rays were negative for acute abnormalities.  He had facet arthropathy in bilateral L5-S1 region.

In another April 2008 treatment the Veteran had flexion to 75 degrees.  Extension and lateral bending to 10 degrees.  He had paravertebral tenderness that was worse in the left than right.

The Veteran was afforded a VA medical examination in September 2008.  The Veteran was noted to work full time as a nurse.  He had lower back pain from mild to severe, pain scale of 4-10, aggravated with lifting, during cold weather, or bending.  He had pain radiation to the left buttock in the posterior lower extremity of the left leg.  He was still on tramadol in the morning, piroxicam daily and he stated he was on Darvocet.  He did not use any back brace.  He had no bladder or bowel dysfunction.  He stated that 4 months prior to the examination he was given Soma from his private medical doctor with relief, but his VA doctor stated that Soma is not in the formulary.  Cortisone injection was also advised.  He stated that he has at least 6 days missed work in the last 12 months.  This condition affected his daily activities and his job since it would slow him down and he has to take tramadol before going to work, Darvocet, and also piroxicam capsules daily.  He stated that at the end of work, he had to take clonazepam before going to sleep.  He was still able to function full-time as a nurse.

He is well developed, well nourished, conscious, coherent, oriented in 4 spheres, and walked at a slower pace without functional limitation with walking and standing.  Musculoskeletal examination revealed forward flexion of 0 - 30 degrees without pain with less effort on his part, backward extension of 0 - 0 degrees, right lateral flexion of 0 - 10 degrees, left lateral flexion of 0 - 10 degrees, right lateral rotation of 0 - 10 degrees, and left lateral rotation of 0 - 10 degrees.  His range of motion was without pain and also there was lack of effort on his range of motion.  Estimation of limitation of motion during flare-up and repetitive use was not possible.  Neurologic examination revealed decreased sensation on the left buttock down to the posterior thigh and posterior distal lower extremity by monofilament.  He had no sensory deficit on the right lower leg.  Lasegue sign was positive on the left leg and negative on the right.  Romberg and Babinski tests were negative.  Motor examination showed no evidence of muscle atrophy.  Midcalves were equal and symmetrical.

His x-rays in June 2007 were discussed.

The Veteran was diagnosed with degenerative disk disease with radiculopathy, right lower extremity.  The Veteran's diagnosis of degenerative disc disease with left lower extremity radiculopathy was at least as likely as not part of his service-connected back condition diagnosed as lumbar strain.   

An addendum to the examination report was added in January 2009.  The examiner reported that the range of motion of the Veteran's lumbosacral spine, forward flexion was only limited to 0 to 30 degrees without pain and the Veteran only did 0 to 30 degrees of forward flexion without going further and also the backward extension is 0 degrees and did not go further, the left lateral flexion is 0 to 10 degrees, the right lateral flexion is 0 to 10 degrees and did not go any further than that, the left lateral rotation is 0 to 10 degrees and the right lateral rotation is 0 to 10 degrees and did not do any more rotation further than 0 to 10 degrees.  The examiner reiterated from the September 2008 examination reported that there was a lack of effort on the part of the Veteran.  With this examination, it was not possible to estimate just how much degree is the limitation of motions during flare-up and repetitive use.   

In November 2009 the Veteran was treated for lumbar spinal stenosis with paresis, left lower extremity.  The Veteran had acute left foot drop and treatment with steroids had some improvement.  

In November 2009 physical examination revealed no Hoffmann, no clonus, and no Babinski.  The Veteran was under no distress.  He had partial foot drop on the left side and normal right side.  An MRI of the lumbar spine showed lumbar spondylotic changes with stenosis, worse at the level of L4-L5 and L5-S1 on the left side.

MRI of the lumbar spine in November 2009 revealed multilevel degenerative change of the lumbosacral spine most prominent at L4-L5 and L5-S1.

A private treatment note, dated in December 2009, reported the Veteran's episode of partial foot drop.  Physical examination revealed no Hoffman, no clonus, and no Babinski.  He was in no distress.  Peripheral pulses were diminished in the upper and lower extremities.  There was no focal or sensory deficit in the upper or lower extremities.  The Veteran had a mild weakness in the form of a partial foot drop on the left lower extremity.  The Veteran was diagnosed with lumbosacral spondylosis with myelopathy.

A VA treatment record dated in December 2009 indicates that the Veteran was treated at a private hospital in November 2009 for severe lumbar spinal stenosis causing right foot drop.  Another VA treatment note from the same month indicates that the Veteran was treated with epidural shots.  The impression was stenosis of the L4, L5, and S1.

A psychiatric treatment note dated in January 2010 indicates that the Veteran had lumbar stenosis that caused foot drop.  

A private treatment note dated in March 2010 indicates that the Veteran had left lower extremity radiculopathy.  The Veteran's pain radiated from the posterior thigh to the foot area on the left side.

In April 2010 the Veteran's pain level was 5 of 10.  There was tenderness into the left side of the lumbar spine and left sacroiliac joint with a positive FABER.  Straight leg raise was negative.  The Veteran was again diagnosed with left lower extremity radiculopathy.

He underwent an injection for pain in the back in April 2010.  The diagnosis provided was lumbar disc protrusion.

In April 2010 he had flexion to 65 degrees and extension and lateral bending to 10 degrees.  There was paravertebral tenderness and the pain level was about 5 out of 10.

In August 2010 the Veteran stood from a seated position without grimacing.  Ambulated about the room without an ambulatory assistive device and had a non-antalgic gait.  Straight leg raise test was negative bilaterally.  Facet testing was negative bilaterally.  Sacroiliac and piriformis testing was negative bilaterally.  Hip testing was negative bilaterally.  Lumbar back examination showed pain with forward flexion and extension of the lumbar spine located deep in the axial spine.  No ability to elicit radiculopathy.  Heel-toe walking was within normal limits.  No evidence of foot drop.  The Veteran required a nerve conduction study to evaluate the L4-5, L5-S1 neural foraminal narrowing with possible L4 and L5 nerve root impingement on the left-hand side.  

In December 2010 the Veteran was noted to have no evidence of scoliosis, exaggerated lumbar and cervical lordosis or dorsal kyphosis.  Gait was normal and tandem walking, heel and toe walking was normal.  There was no pain on extension and flexion.  Side to side rotation was normal.  There was no tenderness on palpation of the spine.  No step was noted on palpation of spinous processes.  The lumbar muscles were supple and there were no trigger points.  There was no tenderness at left and right sacroiliac joint, pyriformis muscle, or greater trochanteric bursae.  Straight leg raising test was negative.  Patrick's test was negative.  

In March 2011 the Veteran was noted to have had left foot drop that resolved.

In April 2011 the Veteran was noted to have normal kyphosis and lumbar lordosis.  Thoracolumbar range of motion (ROM) showed fingertips moving down to the proximal thigh muscular spasm and stiffness noticed.  True lumbar flexion was 10 degrees, true lumbar extension was 5 degrees, and bilateral bending was 15 degrees.  The Veteran showed tenderness in the lumbar mid line, paravertebral areas and iliolumbar areas.  Posture was remarkable by reclining with discomfort and walker.  Gait was abnormal with limping and poor imbalance.  Tandem walking and toe walking were impaired.  Squatting was impaired.  Kneeling was impaired.  Hopping was impaired.  There were significant motor deficits, including hamstring group and quadriceps by oppositional testing.  X-ray of the lumbar spine was negative.  The Veteran was assessed with lumbago with degenerative disc disease and spondylosis with previous spinal surgery.  There was left leg residual radiculopathy with motor and sensory deficit.  

In June 2011 the Veteran complained of shooting pain down the side and back of his left leg.  Pathology revealed L5-S1 discogenic pain on provocative discography and failed IDET.  There were no CE symptoms, no neurogenic claudication, but positive for worse axial back pain following 15 minutes of walking.  In the lower extremities, motor and sensory was reduced to two point discrimination at L5 on the left.  He had fair heel and toe walking without plantar or dorsi deficit.  Gait showed a forward flexed lumbar spine.  He used a four point cane in the right hand.  Balance was static and dynamic excellent.  There was no grimacing or posturing with standing from seated position.  Extension and flexion reproduced pain.  Straight leg raise was positive at L5.

An MRI of the lumbar spine in July 2011 revealed moderate to severe left and moderate right neural foraminal stenosis with additional nerve root mass effect and multilevel degenerative changes.

The Veteran was afforded a VA medical examination in March 2012.  The Veteran was diagnosed with lumbar strain status post lumbar decompression and degenerative disc disease of the lumbar spine with radiculopathy bilateral lower extremities with sciatic nerve involvement.  The Veteran did not report that flare-ups impacted the function of the thoracolumbar spine.  Range of motion studies revealed forward flexion to 30 degrees with pain beginning at 0 degrees.  Extension of 0 degrees with pain at 0 degrees.  He had left and right lateral flexion of 0 degrees with pain at 0 degrees.  He had left lateral rotation of 0 degrees with pain at 0 degrees.  Pain and recent surgery prevented repetitive motion examination.  The Veteran had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was para-vertebral tenderness lower lumbar area.  Muscle strengths were 4/5 with no atrophy.  Deep tendon reflexes were normal.  Sensory examination was normal.  Straight leg raise test was positive on the left.  There was radiculopathy identified as mild intermittent pain in the right lower extremity and moderate intermittent pain in the left lower extremity.  The nerve affected was idenitifed as the sciatic nerve bilaterally.  There were no other neurologic abnormalities.  There was no intervertebral disc syndrome.  He constantly used a walker for his low back condition.  The Veteran had a surgical scar that was not painful, unstable, or greater than 39 square centimeters.  Imaging studies were performed and arthritis was documented.  The examiner noted that the Veteran was limited to lonely lifting 10 pounds, walking 1/2 block, and 20 minutes sitting and standing at a time.  The post-operative back condition prevented prolonged walking, sitting, and standing.

The Veteran was afforded a VA medical examination in May 2012.  The Veteran was diagnosed with lumbar strain status post decompression surgeries.  The Veteran reported daily flare-ups of back pain that limit him to a moderate degree.  Range of motion studies revealed forward flexion of 60 degrees with pain at 60 degrees, extension of 5 degrees with pain at 5 degrees, right later flexion of 25 degrees with pain at 25 degrees, left lateral flexion of 25 degrees with pain at 25 degrees, right lateral rotation of 25 degrees with pain at 25 degrees, and left lateral rotation of 25 degrees with pain at 25 degrees.  Repetitive-use testing revealed flexion to 60 degrees, extension to 35 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  After repetitive-use testing the Veteran had additional limitation of pain on movement.  Each sacroiliac crest was a tender point.  The Veteran had guarding and/or muscle spasms, but they did not result in abnormal gait or spinal contour.  Muscle strengths were normal and there was no muscle atrophy.  Deep tendon reflexes were normal.  Sensory examination was normal.  Straight leg raising test was positive on the left.  There was 1/5 Waddell's with evidence give way on ankle dorsiflexion exam bilaterally.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome.  The Veteran used a walker occasionally.  There were no surgical scars.  Imaging studies were noted to have been performed and arthritis and vertebral fracture were not documented.  The Veteran's spine condition impacted his ability to work.  He could lift 20 pounds, walk 1/8 of a mile, walk for 6 hours during an 8 hour day, sit/stand for 2 hours, and sit/stand for 6 hours in an 8 hour day.

The Veteran was afforded a VA medical examination in May 2013.  The Veteran was diagnosed with multilevel degenerative disc disease and L5-S1 moderate to severe bilateral neural foraminal stenosis.  He reported flare-ups of 10/10 low back pain that occurs 4 times a day.  Range of motion testing revealed forward flexion of 80 degrees with pain beginning at 80 degrees, extension of 15 degrees with pain beginning at 15 degrees, right and left lateral bending of 20 degrees with pain beginning at 20 degrees, and right and left lateral rotation of 20 degrees with pain beginning at 20 degrees.  There was no additional limitation of range of motion with repetitive use testing.  The Veteran had less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation and no guarding or muscle spasms.  Muscle strengths were normal in the hips, knees, and ankle dorsiflexion.  Ankle plantar flexion and great toe extension were 4/5.  There was no muscle atrophy.  Reflexes were normal in the knees and 1+ in the ankles.  Sensation to light touch was normal in the upper anterior thighs and thigh/knee and was decreased in the lower legs/ankles and feet/toes.  Straight leg raising test was negative bilaterally.  The Veteran had radiculopathy manifested by mild intermittent pain in the lower extremities, paresthesias in the left lower extremity, and numbness in the lower extremities.  The L5-S1 nerve was involved.  There were no other neurologic abnormalities and the Veteran did not have intervertebral disc syndrome.  The Veteran did not use any assistive device.  The Veteran had a surgical scar that was not painful, unstable, or greater than 39 square centimeters.  Imaging studies document arthritis.

Entitlement to an evaluation in excess of 20 percent disabling, for the period beginning February 21, 1995, to prior to September 13, 2008, and in excess of 40 percent, thereafter, for a lumbar spine disability, is not warranted.

During the period on appeal prior to September 13, 2008, the Veteran's lumbosacral spine disability did not manifest severe symptoms with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  In January 1996 the Veteran had mild paravertebral muscle spasm.  In July 1999 the Veteran reported that his pain was not that bad when he takes his medication and that when he does not take his medication he will have a flare-up once a week.  The Veteran had an isolated report of severe back pain and that he had been sleeping on the floor in April 2001.  In October 2002 the Veteran reported persistent pain of 5 out of 10 and was noted to have irregularity and sclerosis of the left L5/S1 facet joint with narrowing of the joint space on x-ray.  However, the Veteran's symptoms were not severe as the Veteran walked with a normal gait and sat and stood with normal posture without list.  In March 2003 the Veteran had persistent pain at a 5 out of 10 level.  He noted stiffness of his back, some weakness and easy fatigability.  He stated that he did not have incoordination.  Again, radiograms revealed irregularity and joint space narrowing.  However, the symptoms are not severe as the Veteran had a normal gait and sat and stood with normal posture without list.  He did not limp.  There was no deformity of the back.  The paravertebral muscles were of normal bulk and tone and were without spasm.  In addition, the MRI revealed no significant bulges or herniations.  In July 2005 the Veteran had flare-ups several times a week.  An x-ray revealed that the disc spaces were well maintained and the face joints were all well maintained except for minor sclerotic changes noted at the L5-Sl level.  In addition, the lordotic curve was well-preserved.  In June 2007 the Veteran did not manifest severe symptoms.  Although he had a pain range of 4 to 10 out of 10, medication gave him some relief.  In April 2008 the Veteran reported a pain level of 5 out of 10.  In September 2008 he had lower back pain from mild to severe, pain scale of 4-10.  However he worked full time as a nurse.

In February 2002 the Veteran testified that he was in a lot of pain and had very limited movement.  His wife reported that his disability affected their intimate relations, his relationship with the children, and the household activities.  However, as noted above, the Veteran's disability was not shown on examination in October 2002 to be severe in nature as the Veteran walked with a normal gait and sat and stood with normal posture without list.

In January 2008 the Veteran reported that he had pain all day, that he had difficulty with his job duties, and could not work in the yard.  However, the disability did not manifest severe symptoms as the Veteran reported a pain level of 5 out of 10 and flexion was to 80 degrees in April 2008.  

Therefore, during the period on appeal prior to September 13, 2008, the Veteran's lumbosacral spine disability did not manifest severe symptoms.

During the period prior to September 13, 2008, the limitation of motion of the Veteran's spine was no more than moderate.  In addition, from September 26, 2003, to prior to September 13, 2008, the Veteran's lumbosacral spine disability did not manifest a forward flexion limited to 30 degrees or less or favorable ankylosis.  In January 1996 the Veteran had flexion limited to 80 degrees, extension backwards was limited to 15 degrees, right lateral flexion was limited to 30 degrees, left lateral flexion was limited to 20 degrees, rotation to the right was limited to 15 degrees, and rotation to the left was limited to 20 degrees.  In July 1999 the Veteran had flexion to 70 degrees with tenderness to palpation of the lumbar area, backward extension of 20 degrees with pain elicited on the lumbar area, lateral flexion of 30 degrees with pain, and rotation of 30 degrees with pain.  In November 2001 the Veteran's range of motion was noted to be within the normal limits.  In October 2002 the range of motion of the back was from 18 degrees extension to 60 degrees flexion with 16 degrees lateral bend to the left and to the right and 16 degrees rotation to the left and to the right.  He recovered from the flexed position without difficulty.  He reported that he cannot flex beyond 60 degrees because of lower back pain but the examiner observed no visible manifestations of pain.  In March 2003 the range of motion of the back was from 18 degrees extension to 85 degrees flexion with 16 degrees lateral bend to the left and to the right and 16 degrees rotation to the left and to the right.  He recovered from flexion from 85 to 60 degrees with apparent weakness and must use his hands for assistance for this segment of recovery.  The limitation of motion was described by the examiner as moderate.  In July 2005 the Veteran's forward flexion was from 0 to 50 degrees.  In June 2007 forward flexion was 0 to 70 degrees.  In April 2008 flexion was to 80 and 75 degrees.  In September 2008 the Veteran had a forward flexion of 30 degrees; however, the examiner noted that the Veteran did not put forth full effort.  

Therefore, during the period prior to September 13, 2008, the limitation of motion of the Veteran's spine was no more than moderate and, from September 26, 2003, to prior to September 13, 2008, the Veteran's lumbosacral spine disability did not manifest a forward flexion limited to 30 degrees or less or favorable ankylosis.

At no point during the period on appeal did the Veteran's lumbosacral spine disability manifest any ankylosis.  At no point during the period on appeal did the Veteran's lumbar spine disability manifest intervertebral disc syndrome requiring physician prescribed bed rest.  Thus, the criteria for a rating in excess of 40 percent have not been met or more closely approximated.

As such, the preponderance of the evidence is against an evaluation in excess of 20 percent disabling, for the period prior to September 13, 1008, and in excess of 40 percent disabling, for the period beginning September 13, 2008 (with the exception of the period during which the Veteran is in receipt of a 100 percent rating for convalescence following surgery) for a lumbosacral spine disability.

The discussion above reflects that the orthopedic symptoms of the Veteran's back disability are thoroughly contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection anxiety with depression, is reopened.

Service connection for depression is denied.

Service connection for nocturia is denied.

Service connection for tendonitis of the right arm is denied.

Entitlement to an evaluation in excess of 20 percent disabling, for the period beginning February 21, 1995, to prior to September 13, 2008, and in excess of 40 percent, thereafter, for a lumbar spine disability, is denied.

REMAND

Review of the claims file reveals that the Veteran receives continued care from VA; however, records dated subsequent to February 2014 have not been obtained and associated with the claims file.  In addition, the Veteran has been noted to receive treatment at the VA East Community Based Outpatient Clinic (CBOC).  Records regarding the Veteran's treatment at the East CBOC have not been obtained and associated with the claims file.  The Veteran received treatment for a myocardial infarction in April 2009 from Sierra Providence East Medical Center.  Records associated with the claims file do not include the treatment from April 2009.  A VA note indicates that the April 2009 records were scanned; however, they are not associated with the claims file.

On remand, attempts must be made to obtain complete VA treatment records regarding the Veteran, including records dated subsequent to February 2014 and all East CBOC records.  In addition, after obtaining any necessary authorization, attempt to obtain treatment records regarding the Veteran dated in April 2009 from Sierra Providence East Medical Center.  38 C.F.R. § 3.159.

The Veteran seeks entitlement to service connection for coronary artery disease.  Service treatment records reveal that in July 1991 he was noted to have sinus bradycardia with an otherwise normal electrocardiogram (ECG or EKG).  Upon separation from service in August 1991 the Veteran reported that he had pain or pressure in his chest and heart trouble.  He reported experiencing shortness of breath and pressure in the chest while running. 

Post service, in July 1994 the Veteran was noted to have complaints of heart, chest pain since Persian Gulf.  He also reported occasional palpitations.  A Holter Report dated in August 1994 noted an interpretation of basic sinus rhythm and atrial premature contractions (APC's).  In September 1994 the Veteran was noted to report that he had been aware of chest pains for the last two to three years.  After examination the clinical impression was chest pain atypical for angina pectoris.  The Veteran underwent testing in September 1994.  The baseline EKG was normal.  Exercise EKG revealed no chest pains or arrhythmias.  Post exercise EKG showed no S.T. changes indicative of ischemia.  The interpretation was negative EKG and clinical response for ischemia to GXT.  An X-ray in February 2006 indicated no evidence of active cardiac disease.

In May 2009 the Veteran was assessed with coronary artery disease.  Myocardial infarction (MI) was noted to have happened in April 2009.  In February 2010 the Veteran was noted to have had a history of chest pain 16 years prior.  In March 2010 the Veteran was found to have scar or hibernating myocardium in the distal anterior wall and apex with mild dyskinesis in the area.  There was no scintigraphic evidence of ischemia.  There was a reduced left ventricular ejection fraction (LVEF) of 34 percent.  In July 2010 an echocardiogram revealed ischemic heart disease with evidence of anteroapical MI and mildly reduced left ventricular systolic and diastolic function, mild left atrial and moderate left ventricular enlargement, essentially normal valvular function, with trivial mitral regurgitation.  Thereafter, treatment records continue to show treatment for a cardiac condition.

To date the Veteran has not been afforded a VA medical examination regarding the etiology of the Veteran's coronary artery disease.  As service treatment records reveal a complaint of chest pain and a notation of sinus bradycardia, was treated for angina in 1994, and is currently diagnosed with coronary artery disease, the Board finds it necessary to afford the Veteran a medical examination regarding the etiology of the Veteran's coronary artery disease.  38 C.F.R. § 3.159(c)(4).

The Veteran seeks entitlement to service connection for restless leg syndrome.  The Veteran reported that he had cramps in his legs on a Report of Medical History at separation from service in August 1991.  A lay statement dated in October 1995 indicates that the Veteran had severe leg problems of cramps, very cold feet, and muscle and joint pain since service.  In a letter dated in November 1995 the Veteran reported that he had chronic fatigue, weakness, cramps and pains in the legs and joints.  He questions whether the condition is fibromyalgia.  In August 1997 the Veteran was noted to have restless leg syndrome.  In October 2005 the Veteran was noted to have restless legs at night and occasionally during the day.  He was followed by his primary care physician for this and had a prescription.  In October 2006 the Veteran was noted to have restless legs that could be related to his knee condition.  In September 2007 the Veteran was assessed with restless leg syndrome.  In November 2009 the Veteran was noted to have a medical history of restless leg syndrome.  In December 2009 restless leg syndrome was listed as an active problem in the Veteran's treatment records.  In August 2010 it was noted that his muscles from the waist down legs hurt a lot and sometimes jerk.  Thought it was restless leg but then upper body started it.

To date the Veteran has not been afforded a VA medical examination regarding his restless leg syndrome.  As the Veteran reported leg cramps in service, has had ongoing treatment for some leg condition since at the latest October 1997, and has been diagnosed with restless leg syndrome, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of the Veteran's restless leg syndrome.  In addition, clarification is necessary regarding whether the Veteran's restless leg syndrome represents a separate disability from the Veteran's currently service connected radiculopathy of the right and left lower extremities.  Id.

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  Service treatment records do not reveal any complaint, diagnosis, or treatment for obstructive sleep apnea.  The Veteran reported no problem sleeping on the Report of Medical History completed in August 1991.  Post service treatment records reveal a diagnosis of obstructive sleep apnea.  The Veteran in a statement dated in August 2011 reported that his sleep disorder is secondary to PTSD.  As the Board is above granting entitlement to service connection for depression, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of the Veteran's obstructive sleep apnea, to include as due to depression.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since February 2014 and all treatment records regarding the Veteran from the East CBOC.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran's treatment in April 2009 from Sierra Providence East Medical Center.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded the appropriate VA examination(s) to determine the etiology of the Veteran's coronary artery disease, restless leg syndrome, and obstructive sleep apnea.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination(s) and review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's coronary artery disease, restless leg syndrome, and/or obstructive sleep apnea were incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that restless leg syndrome was caused by or permanently aggravated by the Veteran's right knee disability.

(c) Is it at least as likely as not (50 percent or higher degree of probability) that obstructive sleep apnea was caused by or permanently aggravated by the Veteran's depression.

In rendering the opinions the examiner must comment on whether the Veteran's restless leg syndrome represents a separate disability from the Veteran's right and left lower extremity radiculopathy.

The examiner should set forth a complete rationale for all findings and conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


